Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Lyn Lynch appeals the district court’s order denying his motion for a sentence reduction filed under 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find the court did not abuse its discretion and there is no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Lynch, No. 1:99-cr-00322-JAB-1 (M.D.N.C. filed July 10, 2009; entered July 13, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.